                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 15-cr-20089-1
                                                    Hon. Matthew F. Leitman
v.

LAMHAL MOSES BELL,

          Defendant.
________________________________________________________________/

REVISED ORDER DENYING DEFENDANT’S MOTION REQUESTING A
   JUDICIAL RECOMMENDATION CONCERNING LENGTH OF
       RRC/HALFWAY HOUSE PLACEMENT (ECF No. 173)1

      On May 6, 2015, Defendant Lamhal Moses Bell pleaded guilty to three

offenses: a Hobbs Act robbery on January 18, 2015, using a firearm during and in

relation to a crime of violence (his Hobbs Act robbery on January 18, 2015), and a

Hobbs Act robbery on February 1, 2015. (See Rule 11 Plea Agreement, ECF No. 55,

PageID.136; Judgment, ECF No. 104, PageID.614.) Bell’s sentencing guidelines

range was 141 to 155 months imprisonment. (See Rule 11 Plea Agreement, ECF No.

55, PageID.138, 150.) On December 15, 2015, this Court sentenced Bell to 114

months imprisonment: 30 months for each Hobbs Act robbery offense, to be served



1
  This order corrects typographical errors in the Court’s initial order denying Bell’s
motion. (See Order, ECF No. 175.) On page two of that order, the Court mistakenly
referred to Bell as “Hobbs.” The Court has corrected that error in this revised order.

                                          1
concurrently; and 84 months for using a firearm during and in relation to the first

Hobbs Act robbery offense, to be served consecutively to his robbery counts. (See

Judgment, ECF No. 104, PageID.614–615.)

      On March 16, 2021, Bell filed a motion in which he requested that the Court

recommend to the Bureau of Prisons that he be placed in a residential re-entry and/or

halfway house 12 months prior to the end of his sentence. (See Mot., ECF No. 173.)

Bell filed a similar motion less than a year ago, and the Court denied that motion in

a written order. (See Order, ECF No. 168.) For all of the same reasons that the Court

denied Bell’s initial motion for a recommendation, Bell’s current motion is

DENIED.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 2, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 2, 2021, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         2
